SHARE EXCHANGE AGREEMENT

 
THIS AGREEMENT is made as of the 28th day of September, 2007


AMONG:


COMMONCACHE, INC., a corporation formed pursuant to the laws of the State of
Nevada and having an office for business located at 2300 Palm Beach Lakes Blvd.,
Suite 218, West Palm Beach, Florida 33409 (“Commoncache”)


AND:


FREECOM, LLC, a limited liability company formed pursuant to the laws of the
State of Florida and having an office for business located at c/o Global Roaming
Distribution, 18851 NE 29th Avenue, 7th Floor, Aventura, FL 33180 ("FreeCom")


AND:


The shareholders of FreeCom, each of whom are set forth on the signature page of
this Agreement (the “FreeCom Interestholders”)




WHEREAS:


A.
The FreeCom Interestholders own all of the presently issued and outstanding
membership interests of FreeCom;



B.
Commoncache was incorporated on July 31, 2001 and became an SEC reporting
company on September 17, 2002;



C.
The respective Boards of Directors of Commoncache and FreeCom deem it advisable
and in the best interests of Commoncache and FreeCom that FreeCom become a
wholly-owned subsidiary of Commoncache (the “Acquisition”) pursuant to this
Agreement;



NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:




ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1
In this Agreement the following terms will have the following meanings:



(a)  
“Acquisition” means the Acquisition, at the Closing, of FreeCom by Commoncache
pursuant to this Agreement;



(b)  
“Acquisition Shares” means the 37,000,000 Commoncache Common Shares to be issued
to the FreeCom Interestholders at Closing pursuant to the terms of the
Acquisition;

 

--------------------------------------------------------------------------------


 
(c)  
“Agreement” means this share exchange agreement among Commoncache, FreeCom, and
the FreeCom Interestholders;



(d)  
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;



(e)  
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived, but in
any event no later than September 30, 2007;



(f)  
“Commoncache Accounts Payable and Liabilities” means all accounts payable and
liabilities of Commoncache, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of Commoncache pursuant to Commoncache
Financial Statements;



(g)  
“Commoncache Accounts Receivable” means all accounts receivable and other debts
owing to Commoncache, on a consolidated basis, as of June 30, 2007;



(h)  
“Commoncache Assets” means the undertaking and all the property and assets of
the Commoncache Business of every kind and description wheresoever situated
including, without limitation, Commoncache Equipment, Commoncache Inventory,
Commoncache Material Contracts, Commoncache Accounts Receivable, Commoncache
Cash, Commoncache Intangible Assets and Commoncache Goodwill, and all credit
cards, charge cards and banking cards issued to Commoncache;



(i)  
“CommoncacheBank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of Commoncache relating to the Commoncache Business;



(j)  
“CommoncacheBusiness” means all aspects of any business conducted by
Commoncache;



(k)  
“CommoncacheCash” means all cash on hand or on deposit to the credit of
Commoncache on the Closing Date;



(l)  
“CommoncacheCommon Shares” means the shares of common stock in the capital of
Commoncache;



(m)  
“CommoncacheDebt to Related Parties” means the debts owed by Commoncache to any
affiliate, director or officer of Commoncache;



(n)  
“CommoncacheEquipment” means all machinery, equipment, furniture, and
furnishings used in the Commoncache Business;



(o)  
“CommoncacheFinancial Statements” means, collectively, the audited consolidated
financial statements of Commoncache for the fiscal year ended December 31, 2006,
together with the auditors' report thereon, true copies of which are attached as
Schedule “A” hereto;



(p)  
“CommoncacheGoodwill” means the goodwill of the Commoncache Business including
the right to all corporate, operating and trade names associated with the
Commoncache Business, or any variations of such names as part of or in
connection with the Commoncache Business, all books and records and other
information relating to the Commoncache Business, all necessary licenses and
authorizations and any other rights used in connection with the Commoncache
Business;

 

--------------------------------------------------------------------------------


 
(q)  
“CommoncacheInsurance Policies” means the public liability insurance and
insurance against loss or damage to the Commoncache Assets and the Commoncache
Business;



(r)  
“CommoncacheIntangible Assets" means all of the intangible assets of
Commoncache, including, without limitation, Commoncache Goodwill, all
trademarks, logos, copyrights, designs, and other intellectual and industrial
property of Commoncache and its subsidiaries;



(s)  
“CommoncacheInventory” means all inventory and supplies of the Commoncache
Business as of June 30, 2007;



(t)  
“CommoncacheMaterial Contracts” means the burden and benefit of and the right,
title and interest of Commoncache in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which
Commoncache or its subsidiaries are entitled whereunder Commoncache are
obligated to pay or entitled to receive the sum of $10,000 or more including,
without limitation, any pension plans, profit sharing plans, bonus plans, loan
agreements, security agreements, indemnities and guarantees, any agreements with
employees, lessees, licensees, managers, accountants, suppliers, agents,
distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice;



(u)  
“Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or
such other place as Commoncache and FreeCom may mutually agree upon;



(v)  
“FreeCom Accounts Payable and Liabilities” means all accounts payable and
liabilities of FreeCom, due and owing or otherwise constituting a binding
obligation of FreeCom (other than a FreeCom Material Contract) as set forth in
the FreeCom Financial Statements;



(w)  
“FreeCom Accounts Receivable” means all accounts receivable and other debts
owing to FreeCom, as set forth in the FreeCom Financial Statements;



(x)  
“FreeCom Assets“ means the undertaking and all the property and assets of the
FreeCom Business of every kind and description wheresoever situated including,
without limitation, FreeCom Equipment, FreeCom Inventory, FreeCom Material
Contracts, FreeCom Accounts Receivable, FreeCom Cash, FreeCom Intangible Assets
and FreeCom Goodwill, and all credit cards, charge cards and banking cards
issued to FreeCom;



(y)  
“FreeCom Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of FreeCom or relating to the FreeCom Business;



(z)  
“FreeCom Business” means all aspects of the business conducted by FreeCom;



(aa)  
“FreeCom Cash” means all cash on hand or on deposit to the credit of FreeCom on
the Closing Date;



(bb)  
“FreeCom Debt to Related Parties” means the debts owed by FreeCom and its
subsidiaries to the FreeCom Interestholders or to any family member thereof, or
to any affiliate, director or officer of FreeCom or the FreeCom Interestholders
as set forth in the FreeCom Financial Statements;

 

--------------------------------------------------------------------------------


 
(cc)  
“FreeCom Equipment” means all machinery, equipment, furniture, and furnishings
used in the FreeCom Business, including, without limitation, as set forth in the
FreeCom Financial Statements;



(dd)  
“FreeCom Financial Statements” means collectively, the audited financial
statements of FreeCom for the period ended June 30, 2007, a true copy of which
is attached as Schedule “B” hereto;



(ee)  
“FreeCom Goodwill” means the goodwill of the FreeCom Business together with the
exclusive right of Commoncache to represent itself as carrying on the FreeCom
Business in succession of FreeCom subject to the terms hereof, and the right to
use any words indicating that the FreeCom Business is so carried on including
the right to use the name "FreeCom” or “FreeCom International" or any variation
thereof as part of the name of or in connection with the FreeCom Business or any
part thereof carried on or to be carried on by FreeCom, the right to all
corporate, operating and trade names associated with the FreeCom Business, or
any variations of such names as part of or in connection with the FreeCom
Business, all telephone listings and telephone advertising contracts, all lists
of customers, books and records and other information relating to the FreeCom
Business, all necessary licenses and authorizations and any other rights used in
connection with the FreeCom Business;



(ff)  
“FreeCom Intangible Assets” means all of the intangible assets of FreeCom,
including, without limitation, FreeCom Goodwill, all trademarks, logos,
copyrights, designs, and other intellectual and industrial property of FreeCom
and its subsidiaries;



(gg)  
“FreeCom Inventory” means all inventory and supplies of the FreeCom Business;



(hh)  
“FreeCom Material Contracts” means the burden and benefit of and the right,
title and interest of FreeCom in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which FreeCom
is entitled in connection with the FreeCom Business whereunder FreeCom is
obligated to pay or entitled to receive the sum of $10,000 or more including,
without limitation, any pension plans, profit sharing plans, bonus plans, loan
agreements, security agreements, indemnities and guarantees, any agreements with
employees, lessees, licensees, managers, accountants, suppliers, agents,
distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice;



(ii)  
“FreeCom Related Party Debts” means the debts owed by the FreeCom
Interestholders or by any family member thereof, or by any affiliate, director
or officer of FreeCom or the FreeCom Interestholders, to FreeCom as described in
the FreeCom Financial Statements;



(jj)  
“FreeCom Membership Interests” means all of the issued and outstanding
membership interests of FreeCom;





Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.
 

--------------------------------------------------------------------------------


 
Captions and Section Numbers


1.2
The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.



Section References and Schedules


1.3
Any reference to a particular “Article”, “section”, “paragraph”, “clause” or
other subdivision is to the particular Article, section, clause or other
subdivision of this Agreement and any reference to a Schedule by letter will
mean the appropriate Schedule attached to this Agreement and by such reference
the appropriate Schedule is incorporated into and made part of this
Agreement.  The Schedules to this Agreement are as follows:



Information concerning Commoncache


Schedule “A”              Commoncache Financial Statements


Information concerning FreeCom


Schedule “B”               FreeCom Financial Statements


Severability of Clauses


1.4
If any part of this Agreement is declared or held to be invalid for any reason,
such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.



ARTICLE 2
THE ACQUISITION


Sale of Membership Interests


2.1
The FreeCom Interestholders hereby agree to sell to Commoncache the FreeCom
Membership Interests in exchange for the Acquisition Shares on the Closing Date
and to transfer to Commoncache on the Closing Date a 100% undivided interest in
and to the FreeCom Membership Interests free from all liens, mortgages, charges,
pledges, encumbrances or other burdens with all rights now or thereafter
attached thereto.



Allocation of Consideration


2.2
The Acquisition Shares shall be allocated to the FreeCom Interestholders on the
basis of 370,000 Acquisition Shares for each one percent FreeCom membership
interest held by a FreeCom Interestholder as set forth in Schedule 2.2 attached
hereto.





Adherence with Applicable Securities Laws


2.2
The FreeCom Interestholders agree that they are acquiring the Acquisition Shares
for investment purposes and will not offer, sell or otherwise transfer, pledge
or hypothecate any of the Acquisition Shares issued to them (other than pursuant
to an effective Registration Statement under the Securities Act of 1933, as
amended) directly or indirectly unless:

 

--------------------------------------------------------------------------------


 
(a)  
the sale is to Commoncache;



(b)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144 thereunder; or



(c)  
the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to Commoncache an opinion of counsel to
that effect or such other written opinion as may be reasonably required by
Commoncache.



The FreeCom Interestholders acknowledge that the certificates representing the
Acquisition Shares shall bear the following legend:


NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.




ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF COMMONCACHE


Representations and Warranties


3.1
Commoncache hereby represents and warrants in all material respects to FreeCom
and the FreeCom Interestholders, with the intent that FreeCom and the FreeCom
Interestholders will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:



Commoncache - Corporate Status and Capacity


(a)  
Incorporation. Commoncache is a corporation duly incorporated and validly
subsisting under the laws of the State of Nevada and in good standing with the
office of the Secretary of State for the State of Nevada;



(b)  
Carrying on Business. Commoncache conducts the business described in its filings
with the Securities and Exchange Commission and does not conduct any other
business. Commoncache is duly authorized to carry on such business in the State
of Massachusetts.  The nature of the Commoncache Business does not require
Commoncache to register or otherwise be qualified to carry on business in any
other jurisdictions;



(c)  
Corporate Capacity. Commoncache has the corporate power, capacity and authority
to own the Commoncache Assets and to enter into and complete this Agreement;



(d)  
Reporting Status; Listing. Commoncache is required to file current reports with
the Securities and Exchange Commission pursuant to section 13 of the Securities
Exchange Act of 1934.  At present, Commoncache is listed on the Over-the-Counter
Bulletin Board under the symbol “CCAH”;

 

--------------------------------------------------------------------------------


 
Commoncache - Capitalization


(e)  
Authorized Capital. The authorized capital of Commoncache consists of
100,000,000 Commoncache Common Shares, $0.001 par value and 10,000,000 shares of
preferred stock, of which 25,682,700 Commoncache Common Shares, are presently
issued and outstanding;



(f)  
No Option, Warrant or Other Right. No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of
Commoncache Common Shares or for the purchase, subscription or issuance of any
of the unissued shares in the capital of Commoncache;



Commoncache - Records and Financial Statements


(g)  
Charter Documents. The charter documents of Commoncache and its subsidiaries
have not been altered since the incorporation of each, respectively, except as
filed in the record books of Commoncache;



(h)  
Corporate Minute Books. The corporate minute books of Commoncache and its
subsidiaries are complete and each of the minutes contained therein accurately
reflect the actions that were taken at a duly called and held meeting or by
consent without a meeting. All actions by Commoncache which required director or
shareholder approval are reflected on the corporate minute books of Commoncache
and its subsidiaries. Commoncache is not in violation or breach of, or in
default with respect to, any term of its Certificates of Incorporation (or other
charter documents) or by-laws.



(i)  
Commoncache Financial Statements. The Commoncache Financial Statements present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of Commoncache, and the sales and earnings of
the Commoncache Business during the periods covered thereby, in all material
respects and have been prepared in substantial accordance with generally
accepted accounting principles consistently applied;



(j)  
Commoncache Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of Commoncache which are not reflected in the
Commoncache Financial Statements except those incurred in the ordinary course of
business since the date of the said schedule and the Commoncache Financial
Statements, and Commoncache has not guaranteed or agreed to guarantee any debt,
liability or other obligation of any person, firm or corporation.



(k)  
Commoncache Accounts Receivable. All the Commoncache Accounts Receivable result
from bona fide business transactions and services actually rendered without, to
the knowledge and belief of Commoncache, any claim by the obligor for set-off or
counterclaim. Without limiting the generality of the foregoing, all accounts
receivable of Commoncache as of June 30, 2007, are described in Schedule “A”
hereto;



(l)  
No Debt to Related Parties. Commoncache will not, and on the Closing will not
be, indebted to any affiliate, director, officer or any other party (including
unrelated parties) of Commoncache except accounts payable on account of bona
fide business transactions of Commoncache incurred in normal course of the
Commoncache Business, including employment agreements, none of which are more
than 30 days in arrears;

 

--------------------------------------------------------------------------------


 
(m)  
No Related Party Debt to Commoncache. No director or officer or affiliate of
Commoncache is now indebted to or under any financial obligation to Commoncache
or any subsidiary on any account whatsoever, except for advances on account of
travel and other expenses not exceeding $1,000 in total;



(n)  
No Dividends. No dividends or other distributions on any shares in the capital
of Commoncache have been made, declared or authorized since the date of
Commoncache Financial Statements;



(o)  
No Payments. No payments of any kind have been made or authorized since the date
of the Commoncache Financial Statements to or on behalf of officers, directors,
shareholders or employees of Commoncache or its subsidiaries or under any
management agreements with Commoncache or its subsidiaries, except payments made
in the ordinary course of business and at the regular rates of salary or other
remuneration payable to them;



(p)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Commoncache;



(q)  
No Adverse Events. Since the date of the Commoncache Financial Statements:



(i)  
there has not been any material adverse change in the consolidated financial
position or condition of Commoncache, its liabilities or the Commoncache Assets
or any damage, loss or other change in circumstances materially affecting
Commoncache, the Commoncache Business or the Commoncache Assets or Commoncache’
right to carry on the Commoncache Business, other than changes in the ordinary
course of business,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Commoncache, the
Commoncache Business or the Commoncache Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by Commoncache to any of Commoncache’ officers, employees or
agents or any bonus, payment or arrangement made to or with any of them,



(iv)  
the Commoncache Business has been and continues to be carried on in the ordinary
course,



(v)  
Commoncache has not waived or surrendered any right of material value,



(vi)  
Commoncache has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and



(vii)  
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.

 

--------------------------------------------------------------------------------


 
Commoncache - Income Tax Matters


(r)  
Tax Returns. All tax returns and reports of Commoncache required by law to be
filed have been filed and are true, complete and correct, and any taxes payable
in accordance with any return filed by Commoncache and its subsidiaries or in
accordance with any notice of assessment or reassessment issued by any taxing
authority have been so paid;



(s)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Commoncache or its
subsidiaries.  Commoncache is not aware of any contingent tax liabilities or any
grounds which would prompt a reassessment including aggressive treatment of
income and expenses in filing earlier tax returns;



Commoncache - Applicable Laws and Legal Matters


(t)  
Licenses. Commoncache and its subsidiaries hold all licenses and permits as may
be requisite for carrying on the Commoncache Business in the manner in which it
has heretofore been carried on, which licenses and permits have been maintained
and continue to be in good standing except where the failure to obtain or
maintain such licenses or permits would not have a material adverse effect on
the Commoncache Business;



(u)  
Applicable Laws. Neither Commoncache nor its subsidiaries have been charged with
or received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the Commoncache
Business, and neither Commoncache nor its subsidiaries are in breach of any
laws, ordinances, statutes, regulations, bylaws, orders or decrees the
contravention of which would result in a material adverse impact on the
Commoncache Business;



(v)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Commoncache, the Commoncache Business, or any of the Commoncache
Assets nor does Commoncache have any knowledge of any deliberate act or omission
of Commoncache or its subsidiaries that would form any material basis for any
such action or proceeding;



(w)  
No Bankruptcy. Commoncache has not made any voluntary assignment or proposal
under applicable laws relating to insolvency and bankruptcy and no bankruptcy
petition has been filed or presented against Commoncache and no order has been
made or a resolution passed for the winding-up, dissolution or liquidation of
Commoncache;



(x)  
Labor Matters. Commoncache is not a party to any collective agreement relating
to the Commoncache Business with any labor union or other association of
employees and no part of the Commoncache Business has been certified as a unit
appropriate for collective bargaining or, to the knowledge of Commoncache, has
made any attempt in that regard;



(y)  
Finder's Fees. Commoncache is not a party to any agreement which provides for
the payment of finder's fees, brokerage fees, commissions or other fees or
amounts which are or may become payable to any third party in connection with
the execution and delivery of this Agreement and the transactions contemplated
herein;

 

--------------------------------------------------------------------------------


 
Execution and Performance of Agreement


(z)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Commoncache;



(aa)  
No Violation or Breach. The execution and performance of this Agreement will
not:



(i)  
violate the charter documents of Commoncache or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which Commoncache is a party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, the Commoncache Material Contracts, or any right or rights
enjoyed by Commoncache,



(iii)  
result in any alteration of Commoncache’ obligations under any agreement to
which Commoncache is a party including, without limitation, the Commoncache
Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Commoncache
Assets,



(v)  
result in the imposition of any tax liability to Commoncache relating to the
Commoncache Assets, or



(vi)  
violate any court order or decree to which either Commoncache is subject;



The Commoncache Assets - Ownership and Condition


(bb)  
Business Assets. The Commoncache Assets comprise all of the property and assets
of the Commoncache Business, and no other person, firm or corporation owns any
assets used by Commoncache in operating the Commoncache Business, whether under
a lease, rental agreement or other arrangement;



(cc)  
Title. Commoncache is the legal and beneficial owner of the Commoncache Assets,
free and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever;



(dd)  
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the Commoncache
Assets;



(ee)  
Commoncache Insurance Policies. Commoncache does not maintain any public
liability insurance or insurance against loss or damage to the Commoncache
Assets and the Commoncache Business;



(ff)  
No Default. There has not been any default in any material obligation of
Commoncache or any other party to be performed under any of the Commoncache
Material Contracts, each of which is in good standing and in full force and
effect and unamended, and Commoncache is not aware of any default in the
obligations of any other party to any of the Commoncache Material Contracts;

 

--------------------------------------------------------------------------------


 
(gg)  
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of Commoncache. Commoncache is not obliged to pay
benefits or share profits with any employee after termination of employment
except as required by law;



Commoncache Assets - Commoncache Equipment


(hh)  
Commoncache Equipment. The Commoncache Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;



Commoncache Assets - Commoncache Goodwill and Other Assets


(ii)  
Commoncache Goodwill. Commoncache does not carry on the Commoncache Business
under any other business or trade names. Commoncache does not have any knowledge
of any infringement by Commoncache of any patent, trademarks, copyright or trade
secret;



The Commoncache Business


(jj)  
Maintenance of Business. Since the date of the Commoncache Financial Statements,
Commoncache has not entered into any material agreement or commitment except in
the ordinary course and except as disclosed herein;



(kk)  
Subsidiaries. Commoncache does not own any subsidiaries and does not otherwise
own, directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm; and



Commoncache - Acquisition Shares


(ll)  
Acquisition Shares. The Acquisition Shares when delivered to the FreeCom
Interestholders pursuant to the Acquisition shall be validly issued and
outstanding as fully paid and non-assessable shares and the Acquisition Shares
shall be transferable upon the books of Commoncache, in all cases subject to the
provisions and restrictions of all applicable securities laws.



Non-Merger and Survival


3.2
The representations and warranties of Commoncache contained herein will be true
at and as of Closing in all material respects as though such representations and
warranties were made as of such time.  Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by FreeCom or the FreeCom Interestholders,
the representations and warranties of Commoncache shall survive the Closing.

 

--------------------------------------------------------------------------------


 
Indemnity


3.3
Commoncache agrees to indemnify and save harmless FreeCom and the FreeCom
Interestholders from and against any and all claims, demands, actions, suits,
proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of Commoncache to defend any such claim), resulting from the failure
to disclose the existence of any material liability or the breach by it of any
representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by Commoncache to FreeCom or the FreeCom
Interestholders hereunder.





ARTICLE 4
COVENANTS OF COMMONCACHE


Covenants


4.1
Commoncache covenants and agrees with FreeCom and the FreeCom Interestholders
that it will:



(a)  
Conduct of Business. Until the Closing, conduct the Commoncache Business
diligently and in the ordinary course consistent with the manner in which the
Commoncache Business generally has been operated up to the date of execution of
this Agreement;



(b)  
Preservation of Business.  Until the Closing, use its best efforts to preserve
the Commoncache Business and the Commoncache Assets and, without limitation,
preserve for FreeCom Commoncache’s and its subsidiaries’ relationships with any
third party having business relations with them;



(c)  
Access. Until the Closing, give FreeCom, the FreeCom Interestholders, and their
representatives full access to all of the properties, books, contracts,
commitments and records of Commoncache, and furnish to FreeCom, the FreeCom
Interestholders and their representatives all such information as they may
reasonably request; and



(d)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the Commoncache Assets
notwithstanding the change in control of FreeCom arising from the Acquisition.



Authorization


4.2
Commoncache hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting Commoncache and its subsidiaries to release any
and all information in their possession respecting Commoncache and its
subsidiaries to the FreeCom Interestholders. Commoncache shall promptly execute
and deliver to the FreeCom Interestholders any and all consents to the release
of information and specific authorizations which the FreeCom Interestholders
reasonably requires to gain access to any and all such information.





Survival


4.3
The covenants set forth in this Article shall survive the Closing for the
benefit of FreeCom and the FreeCom Interestholders.

 

--------------------------------------------------------------------------------


 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE FREECOM INTERESTHOLDERS


Representations and Warranties


5.1
The FreeCom Interestholders hereby jointly and severally represent and warrant
in all material respects to Commoncache, with the intent that it will rely
thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby, that:



FreeCom - Company Status and Capacity


(a)  
Formation. FreeCom is a limited liability corporation duly incorporated and
validly subsisting under the laws of the State of Florida and in good standing
with the office of the Secretary of State for the State of Florida;



(b)  
Carrying on Business. FreeCom carries on the FreeCom Business primarily in the
State of Florida and carries on material business activity in other
jurisdiction. The nature of the FreeCom Business does not require FreeCom to
register or otherwise be qualified to carry on business in any jurisdiction;



(c)  
Legal Capacity. FreeCom has the legal power, capacity and authority to own
FreeCom Assets, to carry on the Business of FreeCom and to enter into and
complete this Agreement;



FreeCom - Capitalization


(d)  
Ownership of FreeCom Membership Interests. The issued and outstanding membership
interests of FreeCom (being the FreeCom Membership Interests), which membership
interests on Closing shall be validly issued and outstanding as fully paid and
non-assessable membership interests. The FreeCom Interestholders will be at
Closing the registered and beneficial owners of the FreeCom Membership
Interests. The FreeCom Membership Interests owned by the FreeCom Interestholders
will on Closing be free and clear of any and all liens, charges, pledges,
encumbrances, restrictions on transfer and adverse claims whatsoever;



(e)  
Options, Warrants or Other Rights. No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of FreeCom
Membership Interests held by the FreeCom Interestholders or for the purchase,
subscription or issuance of any of the unissued membership interests in the
capital of FreeCom;



(f)  
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of FreeCom Membership Interests contained in the charter documents
of FreeCom or under any agreement;



FreeCom - Records and Financial Statements


(g)  
Charter Documents. The charter documents of FreeCom have not been altered since
its formation date, except as filed in the record books of FreeCom;



(h)  
Minute Books. The minute books of FreeCom are complete and each of the minutes
contained therein accurately reflect the actions that were taken at a duly
called and held meeting or by consent without a meeting. All actions by FreeCom
which required director or shareholder approval are reflected on the corporate
minute books of FreeCom. FreeCom is not in violation or breach of, or in default
with respect to, any term of its Certificate of Incorporation (or other charter
documents) or by-laws.

 

--------------------------------------------------------------------------------


 
(i)  
FreeCom Financial Statements. The FreeCom Financial Statements present fairly,
in all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of FreeCom as of the date thereof, and the sales and
earnings of the FreeCom Business during the periods covered thereby, in all
material respects, and have been prepared in substantial accordance with
generally accepted accounting principles consistently applied;



(j)  
FreeCom Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of FreeCom which are not reflected in the FreeCom
Financial Statements except those incurred in the ordinary course of business
since the date of the said schedule and the FreeCom Financial Statements, and
FreeCom has not guaranteed or agreed to guarantee any debt, liability or other
obligation of any person, firm or corporation. Without limiting the generality
of the foregoing, all accounts payable and liabilities of FreeCom as of June 30,
2007 are described in the FreeCom Financial Statements;



(k)  
FreeCom Accounts Receivable. All the FreeCom Accounts Receivable result from
bona fide business transactions and services actually rendered without, to the
knowledge and belief of the FreeCom Interestholders, any claim by the obligor
for set-off or counterclaim.  Without limiting the generality of the foregoing,
all accounts receivable of FreeCom as of June 30, 2007, are described in
Schedule “B” hereto;



(l)  
No Debt to Related Parties. FreeCom is not and on Closing will not be, indebted
to the FreeCom Interestholders nor to any family member thereof, nor to any
affiliate, director or officer of FreeCom or the FreeCom Interestholders except
accounts payable on account of bona fide business transactions of FreeCom
incurred in normal course of FreeCom Business, including employment agreements
with the FreeCom Interestholders, none of which are more than 30 days in
arrears;



(m)  
No Related Party Debt to FreeCom. No FreeCom Shareholder nor any director,
officer or affiliate of FreeCom is now indebted to or under any financial
obligation to FreeCom on any account whatsoever, except for advances on account
of travel and other expenses not exceeding $5,000 in total;



(n)  
No Dividends. No dividends or other distributions on any membership interests in
the capital of FreeCom have been made, declared or authorized since the date of
the FreeCom Financial Statements;



(o)  
No Payments. No payments of any kind have been made or authorized since the date
of the FreeCom Financial Statements to or on behalf of the FreeCom
Interestholders or to or on behalf of officers, directors, shareholders or
employees of FreeCom or under any management agreements with FreeCom, except
payments made in the ordinary course of business and at the regular rates of
salary or other remuneration payable to them;



(p)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting FreeCom, except as
set forth in the FreeCom Financial Statements;

 

--------------------------------------------------------------------------------



 
(q)  
No Adverse Events. Since June 30, 2007:



(i)  
there has not been any material adverse change in the consolidated financial
position or condition of FreeCom, its liabilities or the FreeCom Assets or any
damage, loss or other change in circumstances materially affecting FreeCom, the
FreeCom Business or the FreeCom Assets or FreeCom’s right to carry on the
FreeCom Business, other than changes in the ordinary course of business,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting FreeCom, the FreeCom
Business or the FreeCom Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by FreeCom to the FreeCom Interestholders or to any of FreeCom's
officers, employees or agents or any bonus, payment or arrangement made to or
with any of them,



(iv)  
the FreeCom Business has been and continues to be carried on in the ordinary
course,



(v)  
FreeCom has not waived or surrendered any right of material value,



(vi)  
FreeCom has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and



(vii)  
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made;



FreeCom - Income Tax Matters


(r)  
Tax Returns. All tax returns and reports of FreeCom required by law to be filed
have been filed and are true, complete and correct, and any taxes payable in
accordance with any return filed by FreeCom or in accordance with any notice of
assessment or reassessment issued by any taxing authority have been so paid;



(s)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by FreeCom. FreeCom is not aware of any
contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns;



 
FreeCom - Applicable Laws and Legal Matters



(t)  
Licenses. FreeCom holds all licenses and permits as may be requisite for
carrying on the FreeCom Business in the manner in which it has heretofore been
carried on, which licenses and permits have been maintained and continue to be
in good standing except where the failure to obtain or maintain such licenses or
permits would not have a material adverse effect on the FreeCom Business;

 

--------------------------------------------------------------------------------


 
(u)  
Applicable Laws. FreeCom has not been charged with or received notice of breach
of any laws, ordinances, statutes, regulations, by-laws, orders or decrees to
which they are subject or which applies to them the violation of which would
have a material adverse effect on the FreeCom Business, and, to the knowledge of
the FreeCom Interestholders, FreeCom is not in breach of any laws, ordinances,
statutes, regulations, by-laws, orders or decrees the contravention of which
would result in a material adverse impact on the FreeCom Business;



(v)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to FreeCom, the FreeCom Business, or any of the FreeCom Assets, nor do
the FreeCom Interestholders have any knowledge of any deliberate act or omission
of FreeCom that would form any material basis for any such action or proceeding;



(w)  
No Bankruptcy. FreeCom has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against FreeCom and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of FreeCom;



(x)  
Labor Matters. FreeCom is not party to any collective agreement relating to the
FreeCom Business with any labor union or other association of employees and no
part of the FreeCom Business has been certified as a unit appropriate for
collective bargaining or, to the knowledge of the FreeCom Interestholders, has
made any attempt in that regard;



(y)  
Finder's Fees. FreeCom is not a party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;



Execution and Performance of Agreement


(z)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of FreeCom;



(aa)  
No Violation or Breach. The execution and performance of this Agreement will not



(i)  
violate the charter documents of FreeCom or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which FreeCom is a party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, FreeCom Material Contracts, or any right or rights enjoyed
by FreeCom,



(iii)  
result in any alteration of FreeCom's  obligations under any agreement to which
FreeCom  is a party including, without limitation, the FreeCom Material
Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the FreeCom
Assets,

 

--------------------------------------------------------------------------------


 
(v)  
result in the imposition of any tax liability to FreeCom relating to FreeCom
Assets or the FreeCom Membership Interests, or



(vi)  
violate any court order or decree to which either FreeCom is subject;



FreeCom Assets - Ownership and Condition


(bb)  
Business Assets. The FreeCom Assets, comprise all of the property and assets of
the FreeCom Business, and neither the FreeCom Interestholders nor any other
person, firm or corporation owns any assets used by FreeCom in operating the
FreeCom Business, whether under a lease, rental agreement or other arrangement,
other than as disclosed in Schedules “N” or “Q” hereto;



(cc)  
Title. FreeCom is the legal and beneficial owner of the FreeCom Assets, free and
clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed in
Schedules “N” or “Q” hereto;



(dd)  
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the FreeCom Assets;



(ee)  
FreeCom Insurance Policies. FreeCom maintains the public liability insurance and
insurance against loss or damage to the FreeCom Assets and the FreeCom Business
as described in Schedule “P” hereto;



(ff)  
FreeCom Material Contracts. The FreeCom Material Contracts listed in Schedule
“R” constitute all of the material contracts of FreeCom;



(gg)  
No Default. There has not been any default in any material obligation of FreeCom
or any other party to be performed under any of FreeCom Material Contracts, each
of which is in good standing and in full force and effect and unamended (except
as disclosed in Schedule “R”), and FreeCom is not aware of any default in the
obligations of any other party to any of the FreeCom Material Contracts;



(hh)  
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of FreeCom.  FreeCom is not obliged to pay
benefits or share profits with any employee after termination of employment
except as required by law;



FreeCom Assets - FreeCom Equipment


(ii)  
FreeCom Equipment. The FreeCom Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;



FreeCom Assets - FreeCom Goodwill and Other Assets


(jj)  
FreeCom Goodwill. FreeCom carries on the FreeCom Business only under the name
"FreeCom Technologies, Inc." and variations thereof and under no other business
or trade names. The FreeCom Interestholders do not have any knowledge of any
infringement by FreeCom of any patent, trademark, copyright or trade secret;

 

--------------------------------------------------------------------------------


 
The Business of FreeCom


(kk)  
Maintenance of Business. Since the date of the FreeCom Financial Statements, the
FreeCom Business has been carried on in the ordinary course and FreeCom has not
entered into any material agreement or commitment except in the ordinary course;
and



(ll)  
Subsidiaries. FreeCom does not own any subsidiaries and does not otherwise own,
directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm and FreeCom does not own any subsidiary and
does not otherwise own, directly or indirectly, any shares or interest in any
other corporation, partnership, joint venture or firm.



Non-Merger and Survival


5.2
The representations and warranties of FreeCom contained herein will be true at
and as of Closing in all material respects as though such representations and
warranties were made as of such time.  Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by Commoncache, the representations and
warranties of FreeCom shall survive the Closing.





ARTICLE 6
COVENANTS OF FREECOM AND
THE FREECOM INTERESTHOLDERS


Covenants


6.1
FreeCom and the FreeCom Interestholders covenant and agree with Commoncache that
they will:



(a)  
Conduct of Business. Until the Closing, conduct the FreeCom Business diligently
and in the ordinary course consistent with the manner in which the FreeCom
Business generally has been operated up to the date of execution of this
Agreement;



(b)  
Preservation of Business.  Until the Closing, use their best efforts to preserve
the FreeCom Business and the FreeCom Assets and, without limitation, preserve
for Commoncache FreeCom’s relationships with their suppliers, customers and
others having business relations with them;



(c)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the FreeCom Assets, including the
FreeCom Material Contracts, notwithstanding the change in control of FreeCom
arising from the Acquisition;



Authorization


6.2
FreeCom hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting FreeCom to release any and all information in
their possession respecting FreeCom to Commoncache.  FreeCom shall promptly
execute and deliver to Commoncache any and all consents to the release of
information and specific authorizations which Commoncache reasonably require to
gain access to any and all such information.

 

--------------------------------------------------------------------------------


 
Survival


6.3
The covenants set forth in this Article shall survive the Closing for the
benefit of Commoncache.





ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of Commoncache


7.1
Commoncache’s obligations to carry out the transactions contemplated hereby are
subject to the fulfillment of each of the following conditions precedent on or
before the Closing:



(a)  
all documents or copies of documents required to be executed and delivered to
Commoncache hereunder will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by FreeCom or the FreeCom Interestholders at or prior to the
Closing will have been complied with or performed;



(c)  
title to the FreeCom Membership Interests held by the FreeCom Interestholders
and to the FreeCom Assets will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever,
save and except as disclosed herein, and the FreeCom Membership Interests shall
be duly transferred to Commoncache;



(d)  
subject to Article 8 hereof, there will not have occurred



(i)
any material adverse change in the financial position or condition of FreeCom,
its liabilities or the FreeCom Assets or any damage, loss or other change in
circumstances materially and adversely affecting FreeCom, the FreeCom Business
or the FreeCom Assets or FreeCom's right to carry on the FreeCom Business, other
than changes in the ordinary course of business, none of which has been
materially adverse, or



(ii)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to FreeCom or the FreeCom Business (whether or not covered
by insurance) materially and adversely affecting FreeCom, the FreeCom Business
or the FreeCom Assets;



(e)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;



(f)  
the transactions contemplated hereby shall have been approved by the Board of
Directors and shareholders of FreeCom;



(g)  
on or prior to the Closing Date, FreeCom and/or the FreeCom Interestholders
shall have acquired all of the membership interests held by FreeCom
Interestholders that are not participating in this Agreement so that Commoncache
shall acquire 100% of the presently issued and outstanding FreeCom Membership
Interests; and

 

--------------------------------------------------------------------------------


 
(h)  
on or prior to the Closing Date, FreeCom shall have delivered the FreeCom
Financial Statements.



Waiver by Commoncache


7.2
The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of Commoncache and any such condition may be waived in whole
or in part by Commoncache at or prior to the Closing by delivering to FreeCom a
written waiver to that effect signed by Commoncache. In the event that the
conditions precedent set out in the preceding section are not satisfied on or
before the Closing, Commoncache shall be released from all obligations under
this Agreement.



Conditions Precedent in Favor of FreeCom and the FreeCom Interestholders


7.3
The obligations of FreeCom and the FreeCom Interestholders to carry out the
transactions contemplated hereby are subject to the fulfillment of each of the
following conditions precedent on or before the Closing:



(a)
all documents or copies of documents required to be executed and delivered to
FreeCom hereunder will have been so executed and delivered;



(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Commoncache at or prior to the Closing will have been complied
with or performed;



(c)
Commoncache will have delivered the Acquisition Shares to be issued pursuant to
the terms of the Acquisition to FreeCom at the Closing and the Acquisition
Shares will be registered on the books of Commoncache in the name of the holder
of FreeCom Membership Interests at the time of Closing;



(d)
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;



(e)
subject to Article 8 hereof, there will not have occurred



(i)
any material adverse change in the financial position or condition of
Commoncache, its subsidiaries, their liabilities or the Commoncache Assets or
any damage, loss or other change in circumstances materially and adversely
affecting Commoncache, the Commoncache Business or the Commoncache Assets or
Commoncache’ right to carry on the Commoncache Business, other than changes in
the ordinary course of business, none of which has been materially adverse, or



(ii)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Commoncache or the Commoncache Business (whether or not
covered by insurance) materially and adversely affecting Commoncache, its
subsidiaries, the Commoncache Business or the Commoncache Assets;



(f)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;



(g)
the transactions contemplated hereby shall have been approved by the Board of
Directors of Commoncache;

 

--------------------------------------------------------------------------------


 
(i)
each of the directors and officers of Commoncache shall have resigned as
directors and/or officers of Commoncache;



(j)
Florian Seroussi shall have been appointed as the Chairman of the Board of the
Board of Directors of Commoncache and Bernard Touret, Frederic Fournel and
Jennifer Callicott shall be appointed as members of the Board of Directors.





Waiver by FreeCom and the FreeCom Interestholders


7.4
The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of FreeCom and the FreeCom Interestholders and any such
condition may be waived in whole or in part by FreeCom or the FreeCom
Interestholders at or prior to the Closing by delivering to Commoncache a
written waiver to that effect signed by FreeCom and the FreeCom Interestholders.
In the event that the conditions precedent set out in the preceding section are
not satisfied on or before the Closing, FreeCom and the FreeCom Interestholders
shall be released from all obligations under this Agreement.



Nature of Conditions Precedent


7.5
The conditions precedent set forth in this Article are conditions of completion
of the transactions contemplated by this Agreement and are not conditions
precedent to the existence of a binding agreement. Each party acknowledges
receipt of the sum of $10.00 and other good and valuable consideration as
separate and distinct consideration for agreeing to the conditions of precedent
in favor of the other party or parties set forth in this Article.



Termination


7.6
Notwithstanding any provision herein to the contrary, if the Closing does not
occur on or before September 30, 2007 (the “Termination Date”), this Agreement
will be at an end and will have no further force or effect, unless otherwise
agreed upon by the parties in writing.



Confidentiality


7.7
Notwithstanding any provision herein to the contrary, the parties hereto agree
that the existence and terms of this Agreement are confidential and that if this
Agreement is terminated pursuant to the preceding section the parties agree to
return to one another any and all financial, technical and business documents
delivered to the other party or parties in connection with the negotiation and
execution of this Agreement and shall keep the terms of this Agreement and all
information and documents received from FreeCom and Commoncache and the contents
thereof confidential and not utilize nor reveal or release same, provided,
however, that Commoncache will be required to issue a news release regarding the
execution and consummation of this Agreement and file a Current Report on Form
8-K with the Securities and Exchange Commission respecting the proposed
Acquisition contemplated hereby together with such other documents as are
required to maintain the currency of Commoncache’s filings with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 
ARTICLE 8
RISK


Material Change in the Business of FreeCom


8.1
If any material loss or damage to the FreeCom Business occurs prior to Closing
and such loss or damage, in Commoncache's reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, Commoncache shall,
within two (2) days following any such loss or damage, by notice in writing to
FreeCom, at its option, either:



(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Commoncache' obligations to carry out the transactions contemplated hereby, be
vested in FreeCom or otherwise adequately secured to the satisfaction of
Commoncache on or before the Closing Date.



Material Change in the Commoncache Business


8.2
If any material loss or damage to the Commoncache Business occurs prior to
Closing and such loss or damage, in FreeCom's reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, FreeCom shall, within
two (2) days following any such loss or damage, by notice in writing to
Commoncache, at its option, either:



(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
FreeCom's obligations to carry out the transactions contemplated hereby, be
vested in Commoncache or otherwise adequately secured to the satisfaction of
FreeCom on or before the Closing Date.





ARTICLE 9
CLOSING


Closing


9.1
The Acquisition and the other transactions contemplated by this Agreement will
be closed at the Place of Closing on Closing Date in accordance with the closing
procedure set out in this Article.



Documents to be Delivered by FreeCom


9.2
On or before the Closing, FreeCom and the FreeCom Interestholders will deliver
or cause to be delivered to Commoncache:



(a)  
copies of the charter documents of FreeCom, including amendments thereof, and
all corporate records documents and instruments of FreeCom, the corporate seal
of FreeCom and all books and accounts of FreeCom;

 

--------------------------------------------------------------------------------


 
(b)  
certified copies of such resolutions and minutes of the shareholders and
directors of FreeCom as are required to be passed to authorize the execution,
delivery and implementation of this Agreement;



(c)  
an acknowledgement from FreeCom and the FreeCom Interestholders of the
satisfaction of the conditions precedent set forth in section 7.3 hereof;



(d)  
the certificates or other evidence of ownership of the FreeCom Membership
Interests, together with such other documents or instruments required to effect
transfer of ownership of the FreeCom Membership Interests to Commoncache; and



(e)  
such other documents as Commoncache may reasonably require to give effect to the
terms and intention of this Agreement.



Documents to be Delivered by Commoncache


9.3
On or before the Closing, Commoncache shall deliver or cause to be delivered to
FreeCom and the FreeCom Interestholders:



(a)  
share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of FreeCom Common Stock;



(b)  
certified copies of such resolutions of the directors of Commoncache as are
required to be passed to authorize the execution, delivery and implementation of
this Agreement;



(c)  
a certified copy of a resolution of the directors of Commoncache dated as of the
Closing Date appointing the nominees of FreeCom as officers of Commoncache and
appointing the nominees of the FreeCom Interestholders to the board of directors
of Commoncache;



(d)  
resignations of all of the officers of Commoncache as of the Closing Date;



(e)  
resignations of all of the directors of Commoncache as of the Closing Date,
dated  subsequent  to  the resolution described in (d), above;



(f)  
certificates representing an aggregate of 21,500,000 shares of common stock of
Commoncache from its shareholders, together with duly executed stock powers, for
cancellation;



(g)  
an acknowledgement from Commoncache of the satisfaction of the conditions
precedent set forth in section 7.1 hereof;



(h)  
certificate or incorporation and good standing certificate of Commoncache; and



(i)  
such other documents as FreeCom may reasonably require to give effect to the
terms and intention of this Agreement.





ARTICLE 10
POST-CLOSING MATTERS


Forthwith after the Closing, Commoncache, FreeCom and the FreeCom
Interestholders, as the case may be, agree to use all their best efforts to:
 

--------------------------------------------------------------------------------


 
(a)  
change the name of Commoncache to “GLOBAL ROAMING DISTRIBUTION, INC.” and change
the name of FreeCom to “GLOBAL ROAMING DISTRIBUTION CORPORATION” or such other
name as determined by the Board of Directors of Commoncache.



(b)  
Complete a 4-to-1 forward-split of the issued and outstanding common stock of
Commoncache (by way of a mandatory exchange of certificates), resulting
164,730,800 shares of of common stock of Commoncache issued and outstanding
(based upon a total of 41,182,700 shares of common stock of Commoncache issued
and outstanding immediately following the Closing, after giving effect to the
issuance of the Acquisition Shares and the cancellation of 21,500,000 shares of
common stock of Commoncache by the Commoncache shareholders).



(c)  
Increase the number of shares of common stock which Commoncache is authorized to
issue to 300,000,000 shares;



(d)  
issue a news release reporting the Closing;



(e)  
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement with audited financial statements of Company as well as any
required pro forma financial information or other information of Company as
required by the rules and regulations of the Securities and Exchange Commission;



(f)  
file with the Securities and Exchange Commission a report on Form 14f disclosing
the change in control of Company and, 10 days after such filing, date the
resolutions appointing to the board of directors of the Company Michael Thaler,
Jennifer Callicott, Frederic Fournel and Bernard Touret, and forthwith date and
accept the resignations of Jeff Reidy and Roger E. Pawson as Directors of the
Company;



(g)  
take the necessary steps to transfer and relinquish to Jeffrey Reidy and Charles
Lawrence, all claims, rights, title and interests the Company may have in to the
business model labeled as “Caching” and “Effect”, including taking appropriate
actions to provide that Jeffrey Reidy and Charles Lawrence shall have the right
to pursue the development of such concepts and business plans with other parties
without any claim by the Company in the future.



ARTICLE 10(A)
FURTHER AGREEMENTS


10A.1
The parties hereby agree that, for a period of three (3) years following the
Closing, the shareholders of Commoncache that own the 4,182,700 issued and
outstanding shares of common stock of Commoncache at the Closing (the “Initial
Commoncache Shareholders”) and the Vantage Group Ltd. shall be granted
anti-dilution protection with respect to such shares so that the interests
represented by the shares held by the Initial Commoncache Shareholders and the
Vantage Group Ltd. shall be protected against dilution absent the agreement by
the holders of a majority of the Initial Commoncache Shareholders or the Vantage
Group, respectively, as the case may be; provided, however, that this
antidilution protection shall not be triggered by or applicable to (i)
securities issued pursuant to acquisitions or strategic transactions, provided
any such issuance shall only be to a party which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, or (ii) to any transactions
completed at a price above $4.00 per share on a pre-split basis (or $1.00 per
share on a post-split basis),including any transaction that may be completed for
the purpose of obtaining capital for marketing and/or working capital.purposes;
and provided, further, that such anti-dilution protection may be waived (as to
all parties provided for in this Section 10A.1) by the sole written consent of
the Vantage Group Ltd.

 

--------------------------------------------------------------------------------


 
10A.2
The parties hereby agree that, for a period of three (3) years following the
Closing, Commoncache shall not effect a reverse split of its common stock.



10A.3
The Vantage Group Ltd. shall be granted a right of first refusal for all future
financing by Commoncache.



ARTICLE 11
GENERAL PROVISIONS


Arbitration


11.1
The parties hereto shall attempt to resolve any dispute, controversy, difference
or claim arising out of or relating to this Agreement by negotiation in good
faith.  If such good negotiation fails to resolve such dispute, controversy,
difference or claim within fifteen (15) days after any party delivers to any
other party a notice of its intent to submit such matter to arbitration, then
any party to such dispute, controversy, difference or claim may submit such
matter to arbitration in the City of New York, New York.



Notice


11.2
Any notice required or permitted to be given by any party will be deemed to be
given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
telecopier. Any notice delivered by mail shall be deemed to have been received
on the fourth business day after and excluding the date of mailing, except in
the event of a disruption in regular postal service in which event such notice
shall be deemed to be delivered on the actual date of receipt. Any notice
delivered personally or by telecopier shall be deemed to have been received on
the actual date of delivery.



Addresses for Service


11.3
The address for service of notice of each of the parties hereto is as follows:



(a)  
Commoncache:



2300 Palm Beach Lakes Blvd.
Suite 218
West Palm Beach, Florida 33409


(b)  
FreeCom or the FreeCom Interestholders:



c/o Global Roaming Distribution
1021 Ives Dairy Road
Suite 216
Miami, Florida 33179


Change of Address


11.4
Any party may, by notice to the other parties change its address for notice to
some other address in North America and will so change its address for notice
whenever the existing address or notice ceases to be adequate for delivery by
hand. A post office box may not be used as an address for service.

 

--------------------------------------------------------------------------------


 
Further Assurances


11.5
Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.



Time of the Essence


11.6
Time is expressly declared to be the essence of this Agreement.



Entire Agreement


11.7
The provisions contained herein constitute the entire agreement among FreeCom,
the FreeCom Interestholders and Commoncache respecting the subject matter hereof
and supersede all previous communications, representations and agreements,
whether verbal or written, among FreeCom, the FreeCom Interestholders and
Commoncache with respect to the subject matter hereof.



Enurement


11.8
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.



Assignment


11.9
This Agreement is not assignable without the prior written consent of the
parties hereto.



Counterparts


11.10
This Agreement may be executed in counterparts, each of which when executed by
any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by telecopier will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.



Applicable Law


11.11
This Agreement shall be enforced, governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed entirely within such state, without regard to the principles of
conflict of laws  The parties hereto hereby submit to the exclusive jurisdiction
of the United States federal courts located in New York, New York with respect
to any dispute arising under this Agreement, the agreements entered into in
connection herewith or the transactions contemplated hereby or thereby. All
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding.  All parties further agree that service
of process upon a party mailed by first class mail shall be deemed in every
respect effective service of process upon the party in any such suit or
proceeding.  Nothing herein shall affect either party’s right to serve process
in any other manner permitted by law.  All parties agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.  The party which does not prevail in any dispute arising under
this Agreement shall be responsible for all fees and expenses, including
attorneys’ fees, incurred by the prevailing party in connection with such
dispute.

 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 
COMMONCACHE INC.
 
By: /s/ Jeffrey Reidy  

Jeffrey Reidy President

 
 
FREECOM, LLC
 
By: /s/ Frederic Fournel  
Frederic Fournel President
 
INTERESTHOLDERS OF FREECOM, LLC
 
FREECOM INC.
 
By:  /s/ Frederic Fournel
Name: Frederic Fournel
Title: President
Number of Interests: 24.23%
 
By: /s/ Bernard Touret
Name: Bernard Touret
Number of Interests: 24.23%
 
GLOBAL ROAMING INC.
 
By: /s/ Yakov Sarousi
Name: Yakov Sarousi
Title Chief Executive Officer Number of Interests: 33.43%
 
THE VANTAGE GROUP LTD.
 
By: /s/ Lyle Hauser
Name: Lyle Hauser
Title: Chairman, CEO
Number of Interests: 18.11%
 
 

--------------------------------------------------------------------------------





 
Schedule A


Commoncache Financial Statements





 

--------------------------------------------------------------------------------


 
 


Schedule B


FreeCom Financial Statements
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE 2.2
 

     
Name   
Percent membership Interest 
No. of Shaes
FreeCom   
24.23% 
8,965,800
Bernard Touret 
24.23%  
8,965,800
Global Roaming, Inc
33.43%  
12,368,400
The Vantage Group, Ltd. 
18.11% 
6,700,000

 

--------------------------------------------------------------------------------



 



                                                                                                                


                                                                                  


                                                                                   


.                                                                                                         


                                                                                               